Citation Nr: 1114804	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to July 21, 2009.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from July 21, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  Later, the RO increased the rating to 20 percent.  

In December 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  The Veteran was scheduled for a Travel Board hearing in May 2010, but failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal all pending claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a written statement received in June 2010, indicated that he was satisfied with the disposition of his claim and withdrew from appeal his pending claims.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


